Citation Nr: 0740399	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.

2.  Entitlement to service connection for residuals of a 
bayonet wound to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1973, with subsequent periods of service in reserve 
components from 1975 to 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The claims on appeal were initially denied by the Board in an 
April 2006 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in July 2007, the veteran and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion for Remand.  
This motion was granted in an August 2007 Court order, and 
the case is again before the Board.

Separately, the Board observes that, in April 2006, the Board 
remanded claims of service connection for right knee, back, 
and right ankle disorders for further development.  This 
development does not appear to have been accomplished to 
date, and these claims accordingly will not be further 
addressed in this Board action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the July 2007 Joint Motion for Remand, the veteran and the 
Secretary stressed two specific bases upon which the April 
2006 Board decision should be vacated.

First, the parties indicated that the veteran's service 
personnel records, notably those showing that he participated 
in operations against the Viet Cong in Chu Lai, South Vietnam 
(listed under "Combat History-Expeditions") had not been 
fully addressed.

Second, the parties found error in the absence of a 
discussion of why the veteran was not entitled to a VA 
examination, addressing whether: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).   The parties' discussion of these elements in 
the Joint Motion for Remand strongly indicates that such an 
examination is "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should be 
advised to provide any evidence of 
medical treatment during service, as well 
as any service department or other 
documentation of his claimed 
participation in combat with the enemy in 
Vietnam.  The veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his left leg and left hand 
disorders, claimed as, respectively, 
gunshot and bayonet wounds.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
disorders.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that current left leg and 
left hand disorders, if present, are 
etiologically related to the veteran's 
period of active service, including the 
claimed gunshot and bayonet wounds.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for residuals of a 
gunshot wound to the left leg and 
residuals of a bayonet wound to the left 
hand should be readjudicated.  This 
readjudication should include 
consideration of the question of whether 
the veteran has corroborated 
participation in combat with the enemy 
during service.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



